Citation Nr: 0508722	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  96-23 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a higher rate of non-service-connected 
pension benefits beginning on May 1, 2001.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Phoenix, Arizona, Regional Office (RO) determinations dated 
in April 1996 (denying service connection for a low back 
disability), May 2001 (reducing the veteran's monthly non-
service connection VA pension payments), and June 2002 
(denying the veteran's claim of CUE in a July 9, 1973, RO 
rating decision).  

In March 2003, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

When the case was previously considered by the Board in 
December 2003, it was determined that new and material 
evidence had been received and that the claim for service 
connection for a low back disability had been reopened.  

The issue of clear and unmistakable error (CUE) in a 1973 
rating decision was also discussed.  Generally, if there is a 
final decision, new and material evidence is needed to reopen 
the claim; and if the claim is granted, benefits are 
effective from the date of reopening.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2004).  If CUE is shown in the otherwise 
final decision, benefits are effective as of the date of they 
would have been effective if the correct decision had been 
made at the time of the CUE decision.  38 C.F.R. § 3.400(k) 
(2004).  Thus, a finding of CUE can result in a much earlier 
effective date.  However, CUE is a very specific and rare 
kind of error and establishing it generally raises a 
significant hurdle.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In this 
case, the new and material evidence consists of service 
medical records, which were not available or considered at 
the time of the original decision.  The regulations provide 
that when a claim is reopened with new service medical 
records, the otherwise final decision will be reconsidered by 
the RO; and, if granted, the effective date can be that of 
the original claim.  38 C.F.R. §§ 3.156(c), 3.400(q)(2) 
(2004).  That is, in this case, since the new and material 
evidence consists of service medical records, the effective 
date of benefits can go back to the original claim, without 
having to meet the higher evidentiary burden required to show 
CUE.  Hence the standard to be applied is equipoise versus 
the much more stringent standard of CUE.  That is, with the 
receipt of the additional service medical records, the 
veteran need not show CUE in the original 1973 decision; 
rather, he need only show either a preponderance of the 
evidence or that the evidence is evenly balanced on the 
question of whether his low back disability began during or 
is linked to some incident (i.e., trauma) of service.  

The issues of entitlement to service connection for a low 
back disability and entitlement to a higher rate of non-
service-connected pension benefits beginning on May 1, 2001, 
were remanded for further development.  The necessary 
development for the pension issue was accomplished.  The back 
claim will be returned for further development.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In a letter dated in June 2004, the veteran complained that, 
as of that month, his pension benefits had been stopped.  
Issues pertaining to his entitlement at that time have not 
been developed for appellate consideration and are referred 
to the RO for such action as may be deemed appropriate.  
Currently, the jurisdiction of the Board, as to pension 
issues, is limited to the only issue that has been fully 
developed for its consideration: entitlement to a higher rate 
of non-service-connected pension benefits beginning on May 1, 
2001.  






FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his pension claim and has 
notified him of the information and evidence necessary to 
substantiate that claim.  

2.  The veteran's countable annualized income beginning on 
May 1, 2001, including deductions for unreimbursed medical 
expenses, exceeded the maximum allowable pension rate.  


CONCLUSION OF LAW

The veteran's countable annualized income beginning on May 1, 
2001, was excessive for purposes of eligibility for VA 
improved pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), 3.271, 3.272 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of July 2004 discloses that 
it complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide 
"any" evidence in his possession pertaining to the claim; 
that he should give VA everything he had pertaining to the 
claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not done in this case and the Board previously remanded 
the case, in part, so the RO could issue the appropriate VCAA 
notice.  This was done and the deficiency was cure to the 
extent possible.  To again remand for a VCAA notice would 
simply be redundant and delay a decision, without providing 
the veteran with any additional benefit.  Moreover, the file 
reflects a continuous flow of information to the veteran.  
The rating decisions, statement of the case, and supplemental 
statement of the case, as well as the July 2004 VCAA letter, 
and discussion during the personal hearing notified the 
veteran of the status of the evidence as it was developed and 
of the need for substantiating evidence from him.  Any 
deficits in the original notice were cured long before the 
case came to the Board and are no more than non-prejudicial 
error.  

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  VA 
will refrain from providing assistance in obtaining evidence 
for a claim if the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim.  VA will discontinue providing 
assistance in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).

VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless, non-prejudicial error.  See also, Valiao v. 
Principi, 17 Vet. App. 229 (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004)).

The enactment of the VCAA has no material effect on 
adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)). In Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation. 

The Board further notes that VAOPGCPREC 5-2004 holds that 
under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA) is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit, and that under 38 U.S.C. 
§ 5103A, VA is not required to assist a claimant in 
developing evidence to substantiate a claim where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply).

As such, there has been no prejudice to the appellant that 
would warrant a remand, and the appellant's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Legal Criteria.  Pursuant to 38 U.S.C.A. § 1521(a) (West 
2002), improved (non-service- connected) pension is a benefit 
payable by VA to a veteran of a period of war who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct.  Basic entitlement exists if, among other things, 
the veteran's income is not in excess of the applicable 
maximum allowable pension rate specified in 38 C.F.R. § 3.23 
(2004), as changed periodically and reported in the Federal 
Register.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 
3.3(a)(3) (2004).  The maximum allowable pension rate is 
periodically increased from year to year.  38 C.F.R. 
§ 3.23(a).  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23(b) 
(2004)  In addition, payment of a veteran's pension shall be 
denied or discontinued based upon consideration of the annual 
income of the veteran, the veteran's spouse, and the 
veteran's children.  38 U.S.C.A. § 1522(a) (West 2002); 38 
C.F.R. § 3.274 (2004).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 1503(a) 
(West 2002); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) 
(2004).  Social Security income is not specifically excluded 
under 38 C.F.R. § 3.272 (2004), nor is the income of a 
spouse.  Such incomes are therefore included as countable 
income.  Medical expenses in excess of five percent of the 
maximum allowable pension rate, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii) (2004).

Background.  A July 1999 rating decision determined that the 
veteran was permanently and totally disabled for pension 
purposes, from September 8, 1995.  

A letter dated in May 2002 shows that the veteran's pension 
award was as follows:  

Effective Date
Monthly Rate
Countable 
Annual income
Maximum Annual 
Rate
9-01-00
$227.00
$9,046
$11,773
12-01-00
$239.00
$9,310
$12,186
9-01-01
$378.00
$7,644
$12,186

The letter emphasized that payments were based on family 
income and that the veteran had to notify VA of any changes 
in family income.  The letter also explained that the 
countable annual income of $9,046 was reached by adding his 
Social Security payments of $7,380 and his spouse's earned 
income of $1,666.  Her Social Security income was calculated 
at $0.  From December 1, 2000, the countable annual income of 
$9,310 was reached by adding his Social Security payments of 
$7,644 and his spouse's earned income of $1,666.  Her Social 
Security income was calculated at $0.  From September 1, 
2001, the countable annual income of $7,644 was reached by 
adding his Social Security payments of $7,644 and his 
spouse's earned income of $0.  Her Social Security income was 
calculated at $0.  The letter also noted that the veteran 
owed VA money and part of his benefits would be withheld.  

A letter dated in April 2001 reflects the withholding.  It 
reported that the veteran received $18.50 quarterly for his 
non-service-connected disability award.  The current rate was 
effective December 2000.  Payment details were enclosed.  

In a letter dated in August 2001, the Social Security 
Administration informed the veteran's wife that she would 
receive, in August 2001, a retroactive check of $4,236.56, 
which represented payment from November 2000 through August 
2001.  Beginning September 2001, she would received monthly 
Supplemental Security Income payments of $531.00.  

In March 2003, the veteran and his spouse testified before 
the undersigned Veterans Law Judge.  They explained their 
contentions in detail.  The veteran particularly asserted 
that the RO had erroneously counted his spouses income with 
his.  

Analysis.  The veteran asserts that his wife's income was 
incorrectly counted.  However, the regulations specify that 
his wife's income shall be counted in calculating the 
countable annual income.  38 C.F.R. § 3.23(d)(4) (2004).  
Furthermore, Social Security benefits are not specifically 
excluded under 38 C.F.R. § 3.272.  The veteran's spouse's 
monthly Supplemental Security Income payments of $531.00 
would result in an annualized income, for her, of $6,372, 
during 1991.  When this is added to the veteran's Social 
Security income of $7,644 and her earned income of $1,666, 
their countable annual income totals $15,682.  This exceeds 
the maximum annual rate of non-service-connected pension, 
$12,186, which was in effect at that time.  Although the 
veteran was asked, there is no evidence of excessive medical 
expenses or other factors, which might reduce their annual 
countable income.  Consequently, the veteran is not entitled 
to a higher rate of non-service-connected pension benefits 
beginning on May 1, 2001.   


ORDER

A higher rate of non-service-connected pension benefits, 
beginning on May 1, 2001, is denied.  





REMAND

The Board's December 2003 remand required the RO to obtain 
additional relevant treatment records, to include records 
from the Social Security Administration, and following a 
review of all of the evidence, make a determination as to 
whether an examination was required.  The RO obtained the 
additional records and apparently decided that an examination 
was not needed and adjudicated the claim for service 
connection for a low back disability without an examination.  
The Board disagrees.  When there is competent evidence of a 
current disability, and lay or medical evidence indicating 
that the disability or symptoms may be associated with 
service, and there is not sufficient medical evidence to make 
a decision, VA must get a medical examination and opinion.  
38 U.S.C.A. § 5103A(d) (West 2002).  See Charles v. Principi, 
16 Vet. App. 370 (2002).  

In this case, there is extensive evidence of current 
disability.  There are also the veteran's sworn testimony and 
numerous other statements that he injured his back while 
unloading a ship in service.  That is, there is lay evidence 
indicating that the disability or symptoms may be associated 
with service.  In reviewing the other post-service medical 
evidence, of particular note is the January 1994 letter from 
E.V.J., M.D., in which the private physician raised the 
question of whether the veteran had a traumatic 
spondylolysis, pars L5, on the left and possibly on the 
right, and therefore, a traumatic spondylolisthesis.  The 
doctor's letter indicated that he had a history of 
significant work related back injuries in 1978 and 1993.  The 
doctor did not mention any injury in service.  However, the 
claims folder contains a June 1971 letter from T.K., Jr., 
M.D., to the effect that X-rays showed the veteran to have a 
defect involving the pars interarticularis of the 5th lumbar 
vertebra without definite spondylolisthesis.  With one doctor 
noting a pars defect shortly after service and another saying 
that it might be traumatic, a firm opinion is desirable.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Several reports contain multiple diagnoses.  For example, the 
January 1994 letter from Dr. E.V.J. concluded with diagnoses 
of lumbosacral strain of January 1993 with persistent 
symptoms; and, first degree spondylolisthesis L5 on S1 with 
pars defect L5, obvious on the left, probable on the right.  
Other reports carry other back diagnoses.  The several 
diagnoses of record raise the possibility that any injury in 
service resulted in different manifestations than the more 
recent injuries and that any service-connected residuals 
could be distinguished for the results of later injuries.  
Here again, a medical opinion is needed.  Id. 

While the Board regrets the further delay, a remand in this 
case is required.  Accordingly, the issue of entitlement to 
service connection for a low back disability is REMANDED to 
the RO for the following:

1.  The RO should schedule the veteran for 
an examination of his back.  The claims 
folder should be made available to the 
examiner for review.  Any tests or studies 
needed to respond to the following 
questions should be done.  Following a 
review of the relevant medical evidence in 
the claims file, to include the service 
medical records, a June 1971 letter from 
T.K., Jr., M.D., to the effect that X-rays 
showed the veteran to have a defect 
involving the pars interarticularis of the 
5th lumbar vertebra without definite 
spondylolisthesis, a January 1994 letter 
from E.V.J., M.D., in which the private 
physician raised the question of whether 
the veteran had a traumatic 
spondylolisthesis; and the other post-
service medical records relating to 
several back injuries after service and 
continued treatment for variously 
diagnosed back disorders; obtaining the 
medical history from the veteran, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
requested to opine whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any low back disability 
that is currently present began during 
service or is causally linked to any 
incident of active duty (i.e., trauma).

2.  After affording the veteran an 
opportunity to provide evidence supporting 
his claim, the RO should readjudicate this 
claim in light of the evidence added to 
the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


